United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3544
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Kenvis Norwood

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 12, 2014
                            Filed: December 18, 2014
                                   [Published]
                                 ____________

Before RILEY, Chief Judge, SMITH and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      Kenvis Norwood appeals from the sentence imposed by the district court1 for
conspiracy to commit bank fraud. Norwood argues that the district court improperly

      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
enhanced his sentence for use of sophisticated means and for the unauthorized use of
a means of identification to produce or obtain another means of identification. We
affirm.

                                  I. Background
      Norwood pleaded guilty to one count of knowingly and intentionally
conspiring with Exavius Tatum, Joe Javonta Brown, Patrick Julius Giles, Jr., Gregory
Jennings, D'Andre Carter, Tyrique Eggleston, Corey Odom, Vincent Mitchell, and
William Brandon McCaslin to commit bank fraud in violation of 18 U.S.C. § 1349.
The scheme started on October 22, 2011, with the theft of United States mail from
approximately 20 businesses in Olathe, Kansas. Shortly thereafter, banks noticed that
computer-generated counterfeit checks were being cashed from the very accounts of
the businesses that had reported the mail theft. The scheme spread to Leawood,
Kansas and Kansas City, Missouri, where further police investigation led to the
discovery of the scheme's modus operandi. Two men recruited the homeless to go to
banks and cash their computer-generated counterfeit checks.

       Norwood became involved with the scheme in May 2012 when he traveled
from his home in Atlanta, Georgia to Springfield, Missouri, with his friend and
coconspirator Tyrique Eggleston. Eggleston told Norwood about his plan to recruit
homeless men to cash counterfeit checks, and he wanted Norwood to accompany and
assist him. Norwood agreed. During their stay in Springfield, both Norwood and
Eggleston stayed at the same hotel with coconspirators who printed the computer-
generated fraudulent checks. On May 2, 2012, Eggleston recruited homeless men to
cash checks while Norwood waited in their car. While Eggleston talked, Norwood
mostly acted as security so Eggleston would not be threatened by the homeless men
that were recruited. When recruiting these men, Eggleston and Norwood would ask
for each person's government-issued identification card so that the fraudulent checks
could be printed using that person's legal name. Eventually, the Springfield Police
Department arrested Eggleston and Norwood. The pair had successfully cashed four

                                         -2-
checks totaling $12,321.79, and two uncashed checks for an additional $4,163.87
were found in their vehicle.

          At the sentencing hearing, the district court first considered the two-level
enhancement for use of sophisticated means as called for in the presentence
investigation report (PSR) prepared by the United States Probation Office to assist
with sentencing. The government offered no additional evidence at the hearing. The
court believed that none was needed stating, "I don't think we need to have any
evidence on [sophisticated means]. You [Norwood] agree to the facts basically; right?
. . . I don't think we need any." Neither party objected to the facts giving rise to the
enhancement. After deciding that the sophisticated-means sentencing enhancement
should apply, the court moved on to the two-level enhancement for the unauthorized
use of a means of identification to produce or obtain another means of identification.
As before, the parties did not dispute the facts, so the government did not produce any
evidence pertaining to this enhancement. Further, both sides declined oral argument
on the application of this enhancement. Based on the uncontested facts of the case,
the court applied the two-level means-of-identification enhancement to Norwood's
total offense level.

       Norwood appeals, arguing that the district court improperly applied both
sentencing enhancements because Norwood had only limited knowledge and
participation in the conspiracy. Given his limited involvement, he argues that he
should not be held responsible for the actions of the entire conspiracy since they were
not foreseeable. Further, Norwood contests the sufficiency of the evidence used to
establish the predicate facts for both enhancements.

                                II. Discussion
                A. Application of Sentencing Enhancements
     Norwood first argues that his limited involvement in the conspiracy made it
impossible for him to foresee the full extent of the fraudulent scheme; as a result, he

                                          -3-
contends that the district court erred by holding him accountable for the losses caused
by the conspiracy. We review the district court's application of the Guidelines and
imposition of sentencing enhancements de novo. United States v. Scott, 448 F.3d
1040, 1043 (8th Cir. 2006) (citing United States v. Noe, 411 F.3d 878, 888 (8th Cir.
2005)). We also note that "sentencing judges are required to find sentence-enhancing
facts only by a preponderance of the evidence." Id. (citing United States v. Pirani,
406 F.3d 543, 551 n.4 (8th Cir. 2005) (en banc)). We review factual findings at
sentencing for clear error. United States v. Finck, 407 F.3d 908, 913 (8th Cir. 2005)
(citing United States v. Hart, 324 F.3d 575, 579 (8th Cir. 2003)).

                               1. Sophisticated Means
        Sophisticated means is defined as "especially complex or especially intricate
offense conduct pertaining to the execution or concealment of an offense." U.S.S.G.
§ 2B1.1(b)(10)(C), cmt. n.9(B). "'Even if any single step is not complicated, repetitive
and coordinated conduct can amount to a sophisticated scheme.'" United States v.
Huston, 744 F.3d 589, 591–92 (8th Cir. 2014) (quoting United States v. Fiorito, 640
F.3d 338, 351 (8th Cir. 2011)). "We review the factual finding of whether a
. . . scheme qualifies as 'sophisticated' for clear error." Id. at 592 (alteration in
original) (quoting United States v. Brooks, 174 F.3d 950, 958 (8th Cir. 1999)).

       "Sophisticated means" need not be highly sophisticated. The application of
"[t]he sophisticated-means enhancement is proper when the offense conduct, viewed
as a whole, 'was notably more intricate than that of the garden-variety [offense].'"
United States v. Jenkins, 578 F.3d 745, 751 (8th Cir. 2009) (alteration in original)
(quoting United States v. Hance, 501 F.3d 900, 909 (8th Cir. 2007)); see, e.g., Finck,
407 F.3d at 911–12, 915 (finding the sophisticated-means enhancement was
appropriately applied where the defendant "engaged in a repetitive and coordinated
scheme to obtain vehicles" by calling or faxing a company that money to purchase
vehicles had been wired into its bank account); United States v. Anderson, 349 F.3d
568, 570–71 (8th Cir. 2003) (holding the sophisticated-means enhancement was

                                          -4-
appropriately applied in a ponzi scheme where the defendant tried to conceal his
fraud by telling his victims that the shares they bought in the defendant's sham
company would be compensated with worthless bonds of another sham company).

       Here, the district court's findings of fact were not clearly erroneous: Norwood
knowingly accompanied Eggleston to recruit homeless men, helped Eggleston obtain
these men's government-issued identification cards, had knowledge that these
identification cards were being used by coconspirators to print fraudulent checks at
the hotel where he stayed, and then gave these checks to the homeless men to cash.
Reviewing the application of the sentencing enhancement de novo, we determine that
Norwood's actions and knowledge of the conspiracy, despite their limits, rise to the
level of complexity sufficient to justify the application of the sophisticated-means
enhancement. The scheme Norwood participated in exceeds the "garden-variety"
scheme to commit bank fraud. Even the limited part of the scheme involving
Norwood required recruiting others so as to avoid detection, using government-issued
identification cards, and using this identification to create computer-generated checks.

        2. The Unauthorized Transfer or Use of Any Means of Identification
        Unlawfully to Produce or Obtain Any Other Means of Identification
       Norwood also contends that the district court erred by enhancing his sentence
for the "the unauthorized transfer or use of any means of identification unlawfully to
produce or obtain any other means of identification." U.S.S.G. § 2B1.1(b)(11)(C)(i).
The means-of-identification enhancement was originally designed to combat the harm
"which results from using someone's identifying information to establish new credit."
United States v. Williams, 355 F.3d 893, 900 (6th Cir. 2003). According to examples
in the Guidelines, application is appropriate when a defendant uses "a means of
identification to obtain a bank loan or a credit card in the individual's name. The
[enhancement] does not apply, however, to a defendant who merely forges another's
signature to cash a stolen check or uses a stolen credit card to make a purchase."
Scott, 448 F.3d at 1045 (citing U.S.S.G. § 2B1.1, cmt. n.9(C)(ii)–(iii)).

                                          -5-
       According to Norwood, he never produced or obtained another means of
identification as required by the enhancement, even taking into account his
coconspirators' acts. While Norwood concedes that he used a means of identification
by obtaining the government-issued identification cards from the homeless men that
were recruited, he denies that reprinting their names on counterfeit checks amounts
to producing another means of identification.

       The term "'means of identification' has the meaning given that term in 18
U.S.C. § 1028(d)(7)," U.S.S.G. § 2B1.1, cmt. n.1, which in turn defines the term as
"any name or number that may be used, alone or in conjunction with any other
information, to identify a specific individual." 18 U.S.C. § 1028(d)(7). It is not readily
apparent if a computer-generated check that has a bank's routing number, a business's
bank account number, and a homeless man's name qualifies as such a "means of
identification."

      Our most analogous application of the means-of-identification sentencing
enhancement was in United States v. Scott. In Scott, the defendant's coconspirators
bought individuals' identification cards, social security cards, and payroll checks, and
obtained legitimate business names and account numbers. Scott, 448 F.3d at 1042.
The defendant used these means of identification to create computer-generated
counterfeit checks with the business account information made payable to the
individuals whose identifying information was sold to the coconspirators. Id. The
coconspirators then opened up accounts in the individuals' names and started
depositing and cashing the counterfeit checks to obtain cash. Id. We upheld the
imposition of the means-of-identification sentencing enhancement because

      a bank account number is a unique identification number, and because
      Scott's conduct is more akin to using a means of identification to obtain
      a bank loan than to merely forg[e] another's signature to cash a stolen
      check, we conclude that the district court's imposition of a two-level
      enhancement was appropriate.

                                           -6-
Id. at 1045 (citing United States v. Oates, 427 F.3d 1086, 1089–90 (8th Cir. 2005);
Williams, 355 F.3d at 899–900). Our decision in Scott, thus, was based on the finding
that the coconspirators' creation of bank accounts in the names of the individuals
whose identifications were obtained constituted a new means of identification. The
district court made no such finding in this case.

       Looking to our sister circuits, we agree with the Third Circuit's analysis and
holding in United States v. Newsome, 439 F.3d 181 (3d. Cir. 2006), concluding that
duplicating a means of identification onto another medium satisfies the sentencing
enhancement where that duplication enables an altered or hybrid means of
identification or false identification. In Newsome, conspirators obtained the personal
and banking information of customers at a bank, and used this information to create
driver's licenses with the customers' information, but the picture of a conspirator. Id.
at 183. The conspirators would then make withdrawals from the bank, presenting the
false driver's license to establish their faux identity. Id. The defendant argued that the
means-of-identification enhancement should not apply because he merely took the
customers' information and transferred it to false driver's licenses; thus, he did not
create or produce a "new" means of identification such as a bank account number, but
only duplicated the same information in another form. Id. at 184–85. The Third
Circuit disagreed, stating that "[t]he phrase 'any other means of identification' . . .
does not mean 'different' as [the defendant] would read it. Rather, it is a broader
phrase meaning 'additional' as evinced by the Commentary's definition of 'produce'
as including 'manufacture, design, alter, authenticate, duplicate, or assemble.'" Id. at
185 (emphasis in original) (quoting U.S.S.G. § 2B1.1, cmt. n.9(A) (2006) (current
version at U.S.S.G. § 2B1.1, cmt. n.10(A) (2013)). Given that the sentencing
enhancement contemplates the "[a]lteration, duplication, and assembly" of "means of
identification," the Third Circuit found that the defendant's actions of copying
customers' information onto a new medium, a fake driver's license, fell within the
intent of the enhancement. Id. at 185–86.

                                           -7-
       Norwood's argument mirrors the defendant's failed argument in Newsome,
contending that the mere copying of real bank account numbers and routing numbers
of businesses and banks respectively onto computer-generated checks is not
producing or creating a means of identification. We read the Guidelines's definition
of "produce" to include duplicating a means of identification such as a bank account
number and transferring it onto a new medium, such as a counterfeit check. While the
district court reached the same conclusion for different reasons, we need not remand
the case, but affirm based on our analysis.2

                            B. Sufficiency of the Evidence
       Norwood also argues that the government failed to present sufficient evidence
to support the sentencing enhancement's application. "'If the defendant objects to any
of the factual allegations contained [in the PSR] . . . , the government must present
evidence at the sentencing hearing to prove the existence of the disputed facts.'"
United States v. Hartstein, 500 F.3d 790, 796 (8th Cir. 2007) (alteration in original)
(emphasis added) (quoting United States v. Jenners, 473 F.3d 894, 897–98 (8th Cir.
2007)). Norwood is correct that evidence is required to prove the factual allegations
supporting a sentencing enhancement. However, the factual allegations already
contained in the record before the district court are uncontested. If those facts justify
the enhancement, no additional evidence is required. The government need not
present evidence to establish facts that Norwood has already conceded. See, e.g.,
Huston, 744 F.3d at 591–92 (upholding an application of the sophisticated-means


      2
        Additionally, the means-of-identification enhancement applies when, as in
Norwood's case, counterfeit checks are printed with existing bank account and
routing information because the check itself would qualify as another means of
identification. Other circuits have so concluded. See United States v. Alexander, 725
F.3d 1117, 1119–20 (9th Cir. 2013) (finding that the plain language of § 1028(d)(7)
includes a counterfeit check with an individual's name, bank account number, and
bank routing number as a means of identification). We agree with our sister circuits
that such a check is within the statutory meaning of 18 U.S.C. § 1028(d)(7).

                                          -8-
enhancement even though "[n]o party submitted evidence on this issue at either
sentencing hearing").

                                    III. Conclusion
      For the foregoing reasons, we affirm the district court's imposition of both the
sophisticated-means and means-of-identification sentencing enhancements.
Additionally, the district court did not err by imposing these enhancements without
hearing evidence on the issues because the material facts were undisputed.
                        ______________________________




                                         -9-